DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The references listed in the Information Disclosure Statement filed on 10/21/2020 have been considered by the examiner (see attached PTO-1449 forms).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
The claim is drawn to a “computer readable medium”. The broadest reasonable interpretation of a claim drawn to a computer readable medium covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent (see MPEP 2111.01). Because the broadest reasonable 
The Examiner suggests that Applicant amends the claims as follows: “non-transitory computer readable medium containing computer instructions stored therein for causing a computer processor to perform steps of”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 6 and 11-14 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Jamneala et al. [US Patent Application Publication 2004/0160228 A1; hereinafter “Jamneala”].



Regarding claim 1, Jamneala teaches a calibration method of an on-wafer S parameter of a vector network analyzer (calibrate a multiport vector network analyzer – 0026), comprising: 
acquiring a first parameter of a first crosstalk calibration piece measured by the vector network analyzer (measuring s-parameters – 0045, 0046); 
obtaining a main crosstalk error term based on the first parameter of the first crosstalk calibration piece and a calibration parameter of the first crosstalk calibration piece (six types of errors: crosstalk – 0057), wherein the main crosstalk error term is a crosstalk error between a first probe and a second probe when the vector network analyzer measures a measured piece (multiport - 0088); 
acquiring a second parameter of a second crosstalk calibration piece measured by the vector network analyzer based on the main crosstalk error term (measuring s-parameters – 0053, 0054); and 
obtaining a secondary crosstalk error term based on the second parameter of the second crosstalk calibration piece and a calibration parameter of the second crosstalk calibration piece (six types of errors: crosstalk – 0057), wherein the main crosstalk error term and the secondary crosstalk error term are used for calibrating the vector network analyzer (0026, 0027, error coefficients used to apply a correction - 0033), and the secondary crosstalk error term is a residual crosstalk error between the first probe and the second probe with imperfect correction of the main crosstalk error term (six types of errors: crosstalk – 0057).

(error model – 0056), and the main error model is an 8-term error model or a 12-term error model obtained by performing a model calibration on the vector network analyzer by using a non-crosstalk calibration piece (may employ twelve term error model – 0057).

Regarding claim 6, Jamneala teaches acquiring the second parameter of the second crosstalk calibration piece measured by the vector network analyzer based on the main crosstalk error term, comprising: acquiring an initial parameter of the second crosstalk calibration piece measured by the vector network analyzer, wherein the initial parameter of the second crosstalk calibration piece is obtained by measuring the second crosstalk calibration piece by the vector network analyzer based on a main error model (error model – 0056), and the main error model is an 8-term error model or a 12-term error model obtained by performing a model calibration on the vector network analyzer by using a non-crosstalk calibration piece; and correcting the initial parameter by the main crosstalk error term to obtain the second parameter (may employ twelve term error model – 0057).

Regarding claim 11, Jamneala teaches one or more crosstalk calibration pieces are measured by the vector network analyzer, and when a number of the one or more crosstalk calibration pieces is at least two, the main crosstalk error term and the (0057).

Regarding claim 12, Jamneala teaches a calibration system of an on-wafer S parameter of a vector network analyzer (calibrate a multiport vector network analyzer – 0026), comprising: 
a non-transitory memory storage comprising instructions; and one or more processors in communication with the memory storage, wherein the one or more processors are configured to execute the instruction to perform (computer program comprises instructions - 0091): 
acquiring a first parameter of a first crosstalk calibration piece measured by the vector network analyzer (measuring s-parameters – 0045, 0046); 
obtaining a main crosstalk error term based on the first parameter of the first crosstalk calibration piece and a calibration parameter of the first crosstalk calibration piece (six types of errors: crosstalk – 0057), wherein the main crosstalk error term is a crosstalk error between a first probe and a second probe when the vector network analyzer measures a measured piece (multiport - 0088); 
acquiring a second parameter of a second crosstalk calibration piece measured by the vector network analyzer based on the main crosstalk error term (measuring s-parameters – 0053, 0054); and 
obtaining a secondary crosstalk error term based on the second parameter of the second crosstalk calibration piece and a calibration parameter of the second crosstalk calibration piece (six types of errors: crosstalk – 0057), wherein the main crosstalk (0026, 0027, error coefficients used to apply a correction - 0033), and the secondary crosstalk error term is a residual crosstalk error between the first probe and the second probe with imperfect correction of the main crosstalk error term (six types of errors: crosstalk – 0057).

Regarding claim 13, Jamneala teaches a terminal device comprising a memory, a processor and a computer program stored in the memory and executable on the processor, wherein the processor, when executing the computer program (figure 7 – 0093, 0094), causes the terminal device to perform (computer program comprises instructions - 0091): 
acquiring a first parameter of a first crosstalk calibration piece measured by the vector network analyzer (measuring s-parameters – 0045, 0046); 
obtaining a main crosstalk error term based on the first parameter of the first crosstalk calibration piece and a calibration parameter of the first crosstalk calibration piece (six types of errors: crosstalk – 0057), wherein the main crosstalk error term is a crosstalk error between a first probe and a second probe when the vector network analyzer measures a measured piece (multiport - 0088); 
acquiring a second parameter of a second crosstalk calibration piece measured by the vector network analyzer based on the main crosstalk error term (measuring s-parameters – 0053, 0054); and 
obtaining a secondary crosstalk error term based on the second parameter of the second crosstalk calibration piece and a calibration parameter of the second crosstalk (six types of errors: crosstalk – 0057), wherein the main crosstalk error term and the secondary crosstalk error term are used for calibrating the vector network analyzer (0026, 0027, error coefficients used to apply a correction - 0033), and the secondary crosstalk error term is a residual crosstalk error between the first probe and the second probe with imperfect correction of the main crosstalk error term (six types of errors: crosstalk – 0057).

Regarding claim 14, Jamneala teaches a computer-readable storage medium, wherein the computer-readable storage medium stores a computer program which, when executed by a processor, performs (computer program stored on the memory - 0089): 
acquiring a first parameter of a first crosstalk calibration piece measured by the vector network analyzer (measuring s-parameters – 0045, 0046); 
obtaining a main crosstalk error term based on the first parameter of the first crosstalk calibration piece and a calibration parameter of the first crosstalk calibration piece (six types of errors: crosstalk – 0057), wherein the main crosstalk error term is a crosstalk error between a first probe and a second probe when the vector network analyzer measures a measured piece (multiport - 0088); 
acquiring a second parameter of a second crosstalk calibration piece measured by the vector network analyzer based on the main crosstalk error term (measuring s-parameters – 0053, 0054); and 
obtaining a secondary crosstalk error term based on the second parameter of the second crosstalk calibration piece and a calibration parameter of the second crosstalk (six types of errors: crosstalk – 0057), wherein the main crosstalk error term and the secondary crosstalk error term are used for calibrating the vector network analyzer (0026, 0027, error coefficients used to apply a correction - 0033), and the secondary crosstalk error term is a residual crosstalk error between the first probe and the second probe with imperfect correction of the main crosstalk error term (six types of errors: crosstalk – 0057).

Allowable Subject Matter
Claims 3-5 and 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Relevant Prior Art / Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
WEN (US Patent Application Publication 2012/0326737 A1) discloses a method of measuring scattering parameters of device under test;
Reichel et al. (US Patent Application Publication 2010/0318833 A1) discloses a method for error correction of a vectorial network analyzer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY GO whose telephone number is (571)270-3340.  Monday through Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICKY GO/Primary Examiner, Art Unit 2862